Citation Nr: 0833189	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L.R.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from June 1953 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  This 
denial was confirmed and continued by a rating action issued 
in September 2003.  The veteran testified at a hearing before 
a Decision Review Officer at the RO in November 2005.  The 
veteran and L.R., his daughter, testified in January 2007 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO.  Transcripts of those hearings have been 
included in the claims folder.

This claim was previously before the Board in August 2007, at 
which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has a current diagnosis of 
asbestosis.



CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2002 and June 2005 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2003 and September 
2003 rating decisions, July 2004 SOC, June 2005 SSOC, 
September 2005 SSOC, and May 2006 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  This does not apply 
if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's military records show that he served aboard the 
U.S.S. Buckley as a machinist's mate in the engine room and 
at a Navy shipyard.  He testified that he was responsible for 
cleaning up asbestos when the ship underwent refitting, and 
he denied any significant asbestos exposure since his 
separation from active service.  The RO determined in the 
July 2004 SOC that the veteran was exposed to asbestos in 
service, and the Board concurs with that assessment.

A private physician opined that July 1999 chest X-rays showed 
significant parenchymal disease, consistent with asbestos 
exposure.  The veteran had a VA examination in February 2003 
at which it was noted that he has never been a smoker.  The 
examiner opined that pulmonary function studies appeared 
normal except for a few minor abnormalities such as the FEF 
being slightly reduced.  Chest X-rays showed nothing 
pathognomonic of asbestosis, although the examiner noted that 
the radiologist read it as being consistent with early 
asbestosis.  The veteran had a morning cough with a slight 
amount of pale green sputum, but it was noted that in his 
records he had a history of ethmoid sinusitis by CT scan and 
nasal polyps.  The examiner felt that the veteran did not 
report any dyspnea beyond what could be expected with his 
age.  The veteran did not have the "wind" he used to have 
when hunting, although he bicycled three miles daily, was in 
an exercise group, and walked on a treadmill with no 
problems.  The examiner noted that the veteran was not 
dyspneic, did not use the accessory muscles of respiration, 
and did not cough during the examination.

A March 2003 VA CT scan of the veteran's thorax showed no 
calcified mediastinal pleural or diaphragmatic plaques and no 
findings of asbestosis.  An August 2003 pulmonary function 
test showed a mild obstructive lung defect.  Airway 
obstruction was confirmed by the decrease in the flow rate at 
peak flow and at 50 and 75 percent of the flow volume lung 
curve, and an obstruction lung defect was confirmed by an 
increased respiratory volume.  Diffusion capacity was within 
normal limits, FVC was changed by 14 percent, FEV1 by 23 
percent, and FEF 25-75 by 86 percent.  These results were 
interpreted as a good response to the bronchodilator.

A December 2004 chest X-ray showed a pleural plaque on the 
right lateral chest wall and a pleural plaque on the left 
lateral chest wall, which the radiologist felt were probably 
due to previous asbestos exposure.  There were no other 
pleural plaques visible, and no calcified pleural plaques.

In January 2007 K.M., M.D., a private internal medicine 
physician with a specialty in geriatrics, reviewed the 
veteran's records in order to provide a diagnosis and an 
opinion as to the etiology of any diagnosed lung disorder.  
Dr. M wrote that she had never treated the veteran but, based 
on the July 1999 pulmonary function test and chest X-rays and 
the interpretation of the February 2005 radiology report, she 
concluded that the veteran had asbestosis that was caused by 
his in-service exposure.  Dr. M did not indicate that she had 
reviewed the findings from the 2003 VA examination, CT scan, 
and/or pulmonary function tests.

The veteran underwent a VA examination in October 2007 at 
which the examiner reviewed his claims file.  The examiner 
noted that the veteran continued to demonstrate "very mild 
findings of shortness of breath with walking in excess of a 
quarter mile and 2 flights of stairs."  On clinical 
evaluation, the veteran's lung fields were clear to 
auscultation, his breath sounds were somewhat distant, and 
the inspiratory/expiratory ratio was 1/1.  There were no 
rhonchi, wheezes, rales, or abnormal adventitial breath 
sounds.  

The examiner felt that September 2007 X-rays showed a mild 
expansion of the pulmonary lung fields consistent with, but 
not diagnostic of, emphysema.  He opined that there was no 
evidence of asbestos-related pulmonary disease.  His 
rationale was that there was no current evidence of 
inflammatory plaques or interstitial lung disease and no 
evidence of restrictive lung disease on the pulmonary 
function testing, and that the most recent test for diffusion 
capacity of carbon monoxide was negative.  The examiner also 
noted that, while Dr. M felt that the veteran had asbestosis, 
she did not document which pulmonary disease processes she 
felt were present.  In a report addendum, the examiner noted 
that pulmonary function testing showed changes of mild 
obstructive lung disease, with an increase in inspiratory 
vital capacity compared to earlier studies.  These findings 
were not, in his opinion, indicative of pulmonary asbestosis.

The veteran testified at his January 2007 hearing that he 
gets out of breath when climbing stairs, and that he can no 
longer go hunting because he cannot walk up and down the 
hills.

L.R., the veteran's daughter and a registered nurse, wrote in 
July 2008 that over the past ten years she had noticed a 
marked decrease in her father's breathing, stamina, and 
abilities to perform routine daily activities.  Ms. R noted 
that the veteran never smoked, was not exposed to any 
chemical inhalants without protective gear, and maintained a 
healthy lifestyle.  She stated that he becomes easily winded 
when walking, and needs more frequent stops to catch his 
breath.  She said she feels this is because of the damage to 
his lungs from his exposure to asbestos in the Navy.

We recognize the sincerity of the arguments advanced by the 
veteran and his daughter that he has asbestosis which is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, asbestosis requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  
See Black v. Brown, 10 Vet. App. 279, 283-284 (1997) (nurse's 
opinion regarding the etiology of her husband's claimed 
disability was not probative medical evidence because she had 
no special knowledge regarding the disability in issue did 
not provide treatment to him).  

In addition, while the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds that Dr. M's opinion is of limited 
probative value because she did not examine or treat the 
veteran, and also did not review all of his medical records.  
In addition, the Board appreciates Ms. R's testimony and 
advocacy on behalf of her father, but notes that her letter 
discussed above does not indicate that she had  reviewed the 
record in reaching the conclusion that his decreased capacity 
is due to asbestos related lung damage, or that she has 
expertise with regard to asbestos-related disability.  The 
Board finds that the opinion of the VA examiner from October 
2007 has the greatest probative value because the veteran was 
examined in person and the examiner reviewed the records in 
the claims file.  As discussed above, the VA examiner 
rendered the opinion based on his examination, the claims 
file, and further testing, concluding that the veteran does 
not have asbestos-related pulmonary disease or pulmonary 
asbestosis.

Because the evidence preponderates against the claim of 
service connection for asbestosis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for asbestosis is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


